DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
 This Office Action is in response to an amendment filed on 3/16/2021. As directed by the amendment, claims 1-60, 62-63, 65, 67-116, 118-123, 128-129, 131, and 133-137 were canceled, claims 61, 64, 127, 130, and 132 were amended, and claims 143-154 were added. Thus, claims 61, 64, 66, 117, 124-127, 130, 132, and 138-154 are pending for this application.
   
Claim Objections
 Claim 61 is objected to because “of the at primary filters” in line 31 should be changed to --of the at least two primary filters-- in order to correct the typographical error.
Appropriate correction is required. 
 
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claim 64 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 64, the phrase “positive pressure air flow to a surface of each of the primary filters” in lines 2-3 is unclear whether the “surface” is the same as or in addition to the “surface of the at least two primary filters in claim 1 lines 30-31.

 Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 61, 66, 117, 124, 132, 138-143, 148-149, and 154 are rejected under 35 U.S.C. 103 as being unpatentable over Hebrank (2007/0163588) in view of Daly (6,910,483), Bothma (US 2017/0002830), Seguin (US 6,533,847), and Nicholas (US 2011/0289894).
Regarding claim 61, as best understood, Hebrank discloses (Fig. 2A-2B, 3 and 7) a system for filtering air, the system comprising:
a portable air filtration device (housing 204 and the components within the housing shown in Fig. 3); 
a mask (mask 100) configured to receive the filtered air from the portable air filtration device at a positive pressure air flow; and 

wherein the portable air filtration device comprises:
an external device housing (housing 204) including an external air intake (intake 206) for directing unfiltered air into the external housing
a fan plenum assembly (blower 240) disposed within the external device housing and enclosing a fan (blower 240) to draw unfiltered air into the external housing and to generate a positive pressure air flow through the portable air filtration device to the mask via the at least one hose during use (paragraph [0102] and Fig. 3); 
a primary filter module (ultra-low particulate air (ULPA) filter cartridge 260) disposed within the external device housing, the primary filter module including a filter module enclosing at least two primary filters (Hebrank discloses that the ULPA filter 260 is interchangeable and may contain two primary ULPA filters 270, see Fig. 7 and paragraph [0109] lines 1-25) for filtering the positive pressure flow air, and having a filter module air inlet that directs the input air from the fan plenum assembly into the filter module (side of cartridge 260 that receives air from blower 240, see Fig. 3) and between the at least two primary filters (region between filters 270 shown in Fig. 7), and a filtered air exit port (side of cartridge 260 connected to delivery tube 262) for directing air from the portable air filtration device, the filtered air exit port in fluid communication with a sealed filtered air exit side of the at least two primary filters (seals 1400 connected to outside of filter module in Fig. 14, see paragraph [0118]) and connected to the at least one hose (262) to provide filtered air to the mask during use; 
wherein the fan plenum assembly is located upstream of the primary filter module (see Fig. 3). 

 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify fan plenum assembly of Hebrank to include a plurality of axial fans serially stacked in proximity to one another and in communication with one another (see Fig. 1 and Col. 2 lines 16-21), as taught by Daly, for the purpose of providing a faster pressure response (Abstract of Daly).
Modified Hebrank discloses a fan air inlet (intake 118) upstream of the plurality of axial fans nd a fan air outlet (120) downstream of the axial fans, but does not disclose a diffuser located between the plurality of axial fans and the fan air outlet and the diffuser is configured to direct the positive air flow into the filter air inlet and spread the positive air flow across a surface of the at least two primary filters.
However, Bothma teaches (Fig. 1-2) a diffuser (diffuser plate 17b having diffuser elements 20, paragraph [0051]) located between an axial fan (impeller 16) and the fan air outlet (outlet 3) and the diffuser is configured to direct the positive air flow into the filter air inlet (because the diffuser is delivers air to the fan outlet 3, which is upstream of the filter air inlet, the combination of Bothma with modified Hebrank provides for the diffuser of Bothma to direct the positive air flow into the filter inlet) and spread the positive air flow across a surface of the at least two primary filters (because the diffuser is delivers air to the fan outlet 3, which is upstream 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan plenum assembly of modified Hebrank to include a diffuser located between the plurality of axial fans and the fan air outlet and the diffuser is configured to direct the positive air flow into the filter air inlet and spread the positive air flow across a surface of the at least two primary filters, as taught and suggested by Bothma, for the purpose of increasing static pressure, reducing noise and mitigating pressure instabilities (see Abstract of Bothma).
Hebrank discloses the at least two primary filters are enclosed within the primary filter module (enclosed within cartridge 260), but does not disclose the at least two primary filters are enclosed within the primary filter module in a spaced apart orientation to establish multiple air flow paths through the spaced apart primary filters in a parallel air flow configuration such that input air flows between at least a portion of the primary filters prior to flowing through the at least two primary filters and into the sealed filtered air exit side of the at least two primary filters. However, Seguin teaches (Fig. 6-7) at least two primary filters (center filters 90, see Annotated Fig. 6 of Seguin below) are enclosed within the primary filter module (module 24) in a spaced apart orientation to establish multiple air flow paths through the spaced apart primary filters in a parallel air flow configuration (see parallel flow in Annotated Fig. 6 of Seguin below) such that input air flows between at least a portion of the primary filters (see inlet flow between filters in Annotated Fig. 6 Seguin) prior to flowing through the at least two primary filters and into the 
    PNG
    media_image1.png
    494
    611
    media_image1.png
    Greyscale
surface 82, Col. 5 lines 8-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the orientation of the primary filters within the primary filter module of Hebrank such that the at least two primary filters are enclosed within the primary filter module in a spaced apart orientation to establish multiple air flow paths through the spaced apart primary filters in a parallel air flow configuration such that input air flows between at least a portion of the primary filters prior to flowing through the at least two primary filters and into the sealed filtered air exit side of the at least two primary filters, as taught by Seguin, for the purpose of providing even flow distribution through the primary filters within the module, thereby balancing the deterioration of the each primary filter (Col. 5 lines 17-23 Seguin).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least two glass media primary filters of the Hebrank reference such that each filter includes a layer of scrim and made of composite filter media as taught by Nicholas for the purpose of improving the strength of the glass-media primary filter and therefore prevent tearing of the filters (paragraph [0023] lines 1-14 of Nicholas).
Regarding claim 66, Hebrank discloses one or more pressure sensors for measuring the pressure along the positive pressure air flow (air flow demand can be determined by measuring pressure in the face mask using a pressure sensor; Para [0058], Lines 6-7).
Regarding claim 117, Hebrank/Daly discloses that the plurality of axial fans draw air into the interior of the housing (paragraph [0102] lines 18-22 of Hebrank) and generate a positive 
Regarding claim 124, Hebrank reference discloses the respirator of claim 61, further comprising: a controller in electronic communication with a power source (power source compartments 220, 222), the controller configured to provide power from the power source to drive the plurality of axial fans (“Figure 2 includes a pressure sensor and controller for controlling power to the blower 240”, paragraph [0122], Lines 1-3 Hebrank).
Regarding claims 132, modified Hebrank discloses the composite filter media comprises at least 6 pleats per inch (8 pleats per inch, see claim 9 of Nicholas).
Regarding claim 138, Hebrank discloses the at least two primary filters are enclosed within the primary filter module (enclosed within cartridge 260) to remove removing ultra-fine particles having a particle size of less than 300 nm (on order of 60-100 nm, paragraph [0115]) with a filter efficiency of 99.999% (paragraph [0045), but does not disclose the filter efficiency is 99.99999%. However, one of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to try to perfect the filter efficiency to be as close to 100% as possible for the purpose of improving the efficacy of the filter to thereby prevent unwanted contaminants to enter a user’s airways since discovering the optimum value only involves routine skill in the art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 139, Hebrank/Seguin discloses the primary filter module further comprises two or more filtered air flow paths on the filtered air exit side (80 of Seguin) of the primary filters in fluid communication with the filtered air exit port (outlet port in Fig. 14 Hebrank), such that input air flows between and through the primary filters in parallel during use, into the two or more filtered air flow paths, and into the filtered air exit port (see parallel air flow in Annotated Fig. 6 of Seguin below). 

    PNG
    media_image2.png
    537
    655
    media_image2.png
    Greyscale

Regarding claim 140, Seguin discloses the primary filters are arranged in a spaced apart orientation in intersecting planes (see intersecting planes of angled filters 90 in Fig. 6 Seguin).
Regarding claim 141, the primary filters are arranged in a spaced apart orientation in planes that converge towards each other (see converging planes of angled filters 90 in Fig. 6 Seguin)..
Regarding claim 142, Seguin discloses the primary filters are arranged in a spaced apart orientation in planes that converge towards each other proximate the filtered air exit side (see converging planes of angled filters 90 in Fig. 6 Seguin that are proximate air filter exit side 80).
   Regarding claim 143, modified Hebrank discloses the at least one hose is detachable (hose 262 is connected to cartridge 260 which is detachable from the housing, therefore the hose 262 is detachable from the housing).
Regarding claim 148, modified Hebrank discloses the mask includes at least one outlet valve (outlet valve 304 Hebrank) configured to permit air to exit the mask and prevent outside air from entering the mask (paragraphs [0097]-[0098] of Hebrank).
Regarding claim 149, modified Hebrank discloses wherein the at least one outlet valve is positioned adjacent a user's mouth during use so as to facilitate speech transmission (see positioning of outlet valve 304 on mask in Fig. 2A of Hebrank).
Regarding claim 154, modified Hebrank discloses a back flow valve (one-way inlet valve 302, see paragraph [0093]) disposed along a path of the positive pressure air flow from the portable air filtration device to the mask (see Fig. 2A), the back-flow valve configured to prevent back flow of air into the hose and/or air filtration device (valve 302 is a one-way valve that provides air to flow from the housing to the mask, and therefore serves to prevent backflow due to the nature of being a one-way valve. See paragraph [0093]).

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Hebrank (2007/0163588) in view of Daly (6,910,483), Bothma (US 2017/0002830), Seguin (US 6,533,847), and Nicholas (US 2011/0289894), and further in view of LeMathieu (US 2008/0066741).
Regarding claim 65, modified Hebrank discloses the portable air filtration device is configured to provide the positive pressure air flow to a surface of each of the primary filters at a low face velocity such that the primary filters remove ultra-fine particles from the positive pressure air flow during use (“it has been demonstrated and well-known within the filtration industry that the efficiency of the filter media is increased with decreasing the face velocity”, see paragraph [0046] lines 1-7 of Hebrank. Additionally, “the kinetic energy of the particles contained within the air (proportional to the square of velocity) therefore, particles with low kinetic energy will have low face velocities and increase filter efficacy” paragraph [0046] lines 7-13 Hebrank. The filters are ultra-fine particulate air filters, see paragraph [0109] of Hebrank), but does not disclose the low face velocity is less than 5 centimeters per second.
However, LeMahieu teaches the low face velocity is less than 5 centimeters per second (Face velocity of 1 cm/s across a filter; Figure 22; Para [0092], Lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blower of the modified Hebrank reference to blow air with a low face velocity less than 5 centimeters per second across the primary filter as taught by LeMahieu for the purpose of providing full efficiency of the filter when face velocity approaches 1 cm/s (LeMahieu Para [0092], Lines 5-6). 

Claims 125-126 are rejected under 35 U.S.C. 103 as being unpatentable over Hebrank (2007/0163588) in view of Daly (6,910,483), Bothma (US 2017/0002830), Seguin (US 6,533,847), and Nicholas (US 2011/0289894), and further in view of Andrieux (US 2010/0078024).
Regarding claim 125, the Hebrank reference discloses a controller, but does not disclose a user interface device in communication with the controller to obtain a status feedback and control operation of the plurality of fans. 
However, Andrieux teaches a user device (user interface 26, having GUI 40) in communication with the controller (control system 22) to obtain status feedback (obtains status feedback regarding battery age data, see paragraphs [0132] and [0135]) and to control operation of the plurality of axial fans (user inputs desired pressure or flow rate into GUI of user interface 26, which communicates with control system 22 to control turbine through turbine control device 200, see paragraph [0210]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hebrank to include a user interface that allows for the above mentioned functions as taught by Andrieux for the purpose of allowing adjustment of the device for desired user settings.
Regarding claim 126, the Hebrank reference discloses the user device includes an application executed by at least one processor, the application generated a GUI (user interface device 26 can include display screens and includes GUI 40, which is a touch screen. Paragraph [0055]) for controlling operation of the plurality of axial fans and to obtain status feedback (allows user to navigate screens and provide interface to modify parameters, and communicates with control system 22. See paragraphs [0054] and [0055]).

Claim 127 is rejected under 35 U.S.C. 103 as being unpatentable over Hebrank (2007/0163588) in view of Daly (6,910,483), Bothma (US 2017/0002830), Seguin (US 6,533,847), and Nicholas (US 2011/0289894), and further in view of and Rivera (US 6,447,566).
Regarding claim 127, modified Hebrank does not disclose each of the primary filters are edge banded to facilitate placement within the primary filter module. However, Rivera teaches (Fig. 15-17) pleated filter media (112) that is edge banded to facilitate placement within a primary filter module (frame 114).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least two primary filters of the Hebrank such that each filter is edge banded, as taught by Rivera, for the purpose of minimizing pressure drop across the filter and reduce cost of manufacture (Abstract Rivera).

Claim 130 is rejected under 35 U.S.C. 103 as being unpatentable over Hebrank (2007/0163588) in view of Daly (6,910,483), Bothma (US 2017/0002830), Seguin (US 6,533,847), and Nicholas (US 2011/0289894), and further in view of Korin (US 6,589,323).
Regarding claim 130, Hebrank/Nicholas discloses a composite filter media (ULPA filter media with a scrim layer), but does not disclose that the filter media includes PTFE, PET material, activated carbon, activated carbon, impregnated activated carbon, and combinations thereof. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite filter media of Hebrank/Nicholas to include activated carbon as taught by Korin for the purpose of removing unwanted odors from the gas to be breathed by the user (Col. 1 lines 21-24 Korin).

Claim 144 is rejected under 35 U.S.C. 103 as being unpatentable over Hebrank (2007/0163588) in view of Daly (6,910,483), Bothma (US 2017/0002830), Seguin (US 6,533,847), and Nicholas (US 2011/0289894), and further in view of Cannon (US 2006/0005840).
Regarding claim 144, modified Hebrank discloses at least one hose (hose 262 of Hebrank), but does not disclose the at least one hose tapers in diameter proximally towards the mask.
However, Cannon teaches (Fig. 1 and 5-7) at least one hose (air hose 50) that tapers in diameter proximally towards the mask (hose tapers at portion 44, which is connected to mask 14. See Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one hose of modified Hebrank to taper in diameter proximally towards the mask, as taught by Cannon, for the purpose of providing a tight connection with the mask (paragraph [0035] Cannon).

Claim 145 is rejected under 35 U.S.C. 103 as being unpatentable over Hebrank (2007/0163588) in view of Daly (6,910,483), Bothma (US 2017/0002830), Seguin (US 6,533,847), and Nicholas (US 2011/0289894), and further in view of Mayer (US 2006/0191531).
Regarding claim 145, modified Hebrank discloses at least one hose (hose 262 of Hebrank), but does not disclose a pressure tube extends through a lumen of the at least one hose to provide pressure measurements from the mask to the portable air filtration device.
However, Mayer teaches (Fig. 9) at least one hose (respiration tube 301) and a pressure tube (pressure-measuring tube 308) extending through a lumen of the at least one hose to provide pressure measurements from the mask to the portable air filtration device (paragraph [0112]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one tube of modified Hebrank to include a pressure tube extends through a lumen of the at least one hose to provide pressure measurements from the mask to the portable air filtration device, as taught by Mayer, for the purpose of providing feedback to the portable air filtration device to adjust the pressure and or flow (paragraph [0042] of Mayer).

Claim 146 is rejected under 35 U.S.C. 103 as being unpatentable over Hebrank (2007/0163588) in view of Daly (6,910,483), Bothma (US 2017/0002830), Seguin (US 6,533,847), and Nicholas (US 2011/0289894), and further in view of McCreadie (US 4,579,113).
  Regarding claim 146, modified Hebrank discloses a mask (mask 100 of Hebrank), but does not disclose the mask includes an interchangeable fabric cover.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mask of modified Hebrank to include an interchangeable fabric cover, as taught by McCreadie, for the purpose of protecting the different mask from damage from particulates and therefore eliminating requirement of frequent respirator cleaning (Col. 6 lines 19-25 of Hebrank).

Claim 147 is rejected under 35 U.S.C. 103 as being unpatentable over Hebrank (2007/0163588) in view of Daly (6,910,483, hereinafter Daly ‘483), Bothma (US 2017/0002830), Seguin (US 6,533,847), and Nicholas (US 2011/0289894), and further in view of Daly (US 2007/0255160, hereinafter Daly ‘160).
Regarding claim 147, modified Hebrank discloses a mask (mask 100 of Hebrank), but does not disclose the mask includes at least one outlet valve configured to permit outside air to enter the mask when the mask has a predetermined low pressure and prevent the outside air from entering the mask where the mask has a pressure above the predetermined low pressure.
However, Daly ‘160 teaches (Fig. 1-20) a mask (104) including at least one outlet valve (valve 2100) configured to permit outside air to enter the mask when the mask has a predetermined low pressure and prevent the outside air from entering the mask where the mask has a pressure above the predetermined low pressure (valve opens when there is no pressure in mask due to failure of the air generating device, and valve closes when the air generating device is properly connected and properly functioning. See paragraph [0152]).
.
 
Claims 150-151 are rejected under 35 U.S.C. 103 as being unpatentable over Hebrank (2007/0163588) in view of Daly (6,910,483, hereinafter Daly ‘483), Bothma (US 2017/0002830), Seguin (US 6,533,847), and Nicholas (US 2011/0289894), and further in view of Anders (US 2006/0254592).
Regarding claims 150-151, modified Hebrank discloses a mask (mask 100 of Hebrank), but does not disclose the mask includes one or more head straps and the mask includes a neck attachment.
However, Anders teaches (Fig. 5) a respiratory mask including one or more head straps (head strap 160) and a neck attachment (neck attachment 170) (see paragraph [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mask of modified Hebrank to include one or more head straps and the mask includes a neck attachment, as taught by Anders, for the purpose of improving securement of the mask to the user and to provide for a comfortable and snug fit (paragraph [0042] of Anders).

Claims 152-153 are rejected under 35 U.S.C. 103 as being unpatentable over Hebrank (2007/0163588) in view of Daly (6,910,483, hereinafter Daly ‘483), Bothma (US 2017/0002830), Seguin (US 6,533,847), and Nicholas (US 2011/0289894), and further in view of Kwok (US 2007/0045152).
Regarding claims 152-153, modified Hebrank discloses a portable air filtration device, but is silent regarding a carrying case configured to hold the portable air filtration device, wherein the carrying case includes sound absorbing material.
However, Kwok teaches (Fig. 5) a carrying case (briefcase 90) configured to hold a portable air filtration device (flow generator 14 and mask 20), wherein the carrying case includes sound absorbing material (second portion 94 includes sound proofing material, paragraph [0056] of Kwok).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Hebrank to include a carrying case configured to hold the portable air filtration device, wherein the carrying case includes sound absorbing material, as taught by Kwok, for the purpose of improving transportability of the system and to muffle sound generated by the system when in use (paragraph [0056] of Kwok).

 Response to Arguments
Applicant's arguments filed 3/16/2021 have been fully considered.
Regarding rejection of claim 61, applicant argued “one of skill in the art would not directly apply the teachings of Seguin to the particle filters of Hebrank. One of skill would understand that the configuration of Seguin is specific to counter flow systems with adsorption 
The examiner respectfully disagrees.
The Seguin reference is used to teach the claimed parallel filter configuration, and provides motivation of doing so (providing even flow distribution through the primary filters within the module, thereby balancing the deterioration of the each primary filter (Col. 5 lines 17-23 Seguin). While Seguin may use adsorptive filters and Hebrank uses particulate filters, one of ordinary skill in the art before the effective filing date of the claimed invention would recognize that both references deal with filtering particles from a gas, and while they may use different materials for doing so, both pertinent to a particular problem of applicant with which applicant was concerned (filtering particles from gas), and therefore Seguin is analogous art (it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992)).
 Applicant’s arguments regarding the Hans reference are moot because Hans is no longer relied upon to teach a diffuser.
 Applicant’s arguments regarding allowability of the dependent claims have been considered but are moot due to rejection of all independent claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785